 

 

Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 1of33 PagelD5

\- | G| N AL, UNITED STATES DISTRICT COURT CLERK US DISTRICT COURT
GOR OR THE NORTHERN DISTRICT OF TEXNS'*€8 O51 OF TX

2021 MAY 10 PM &:05
DEPUTY CLERK___C-1

Lee Moss
~ $-21CV1055- 8

 

 

V.
Civil Action No.

Mad line Ly _(wilmee 8-0)

Defendant

 

COMPLAINT

 

a. Attachment ,

 

 

 

* Attach additional pages as needed.

 

Date S-10-dH

Signature —1V'\YWY~
TF

 

Print Name Lee Moss

sates WOU Marvin D. Lwe Fy HZ
City, State, Zip “DAI AS, Ik. 152377

Telephone AY: Sip WwISS

 
Case 3:21-cv-01055-E-BH Document3 Filed 05/10/21 Page 2of33 PagelD 6

Enclosure with EEOC
Form 161 (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS ~ --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE~ --_ All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
 

Case 3:21-cv-01055-E-BH Document3 Filed 05/10/21 Page 3of33 PagelD 7

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Lee A. Moss From: Dallas District Office
8081 Marvin D Love Fwy 207 S. Houston St.
#1211 3rd Floor
Dallas, TX 75237 Dallas, TX 75202
[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Juan F. Munoz,
450-2021-00811 Intake Supervisor (972) 918-3607

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO AOUOUOUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

- ~On behalf ofthe Commission __

CO 4 Do SAO

 

for ope = 2/22/2021
Enclosures(s) L . . A
“ Belinda F. McCallister, (Date Issued)

District Director

CC: e
Lisa Bowen

HR Manager

MEDLINE INDUSTRIES
1 Medline Dr

Wilmer, TX 75172
Case 3:21-cv-01055-E-BH Document 3 _ Filed 05/10/21 Page 4of33 PagelD8
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 10/20) - TXND (10/20)

purpose of initiating the civil docket sheet.

 

I. (a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff } >

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS

—

i>allas

rh? a fons E- \ / p=] )
rASESpt E LDS R = bs

VED.

County of Residence of First Listed 9
(IN U.S. PLAL

IN LAND CONDEMNATION
THE TRACT OF LAND INVO)

 

NOTE:

Attorneys (Jf Known)

MAY 1.0 202!
cA

 

 

 

 

 

Il.
(1

in One Box Only)

U.S. Government
Plaintiff

(_]3 Federal Question
(U.S. Government Not a Party)

CL] 4 Diversity
(Indicate Citizenship of Parties in Item III)

U.S. Government
Defendant

 

Ii, CITIZENSHIP OF PRINCIPAL

 

tHS-BISTFRIECT COURT

PAR ABES (a eet iuccine Bor oe Rigi]
One BOX

PTF DEF

Cl4 (1
Cs
CJe

 

(For Diversity Cases Only)
PTF

a
[2

DEF

[Ji
O
C1 3

Citizen of This State Incorporated or Principal Place

of Business In This State

>

Citizen of Another State

CL] 5

Incorporated and Principal Place
of Business In Another State
Citizen or Subject of a CL] 3

Foreign Country

CL] «

Foreign Nation

 

 

 

IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
le CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | }625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability ] 367 Health Care/ | 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical iT 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CL) 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR |_| 880 Defend Trade Secrets rT] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
CJ 160 Stockholders’ Suits H 355 Motor Vehicle 4 371 Truth in Lending Act | 485 Telephone Consumer
L] 190 Other Contract Product Liability CL 380 Other Personal | }720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395 ff) 490 Cable/Sat TV
196 Franchise Injury CL 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) = Exchange

Medical Malpractice

 

 

 

   
 

 

  

 

Leave Act
790 Other Labor Litigation

864 SSID Title XVI
865 RSI (405(g))

890 Other Statutory Actions

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|
210 Land Condemnation 440 Other Civil Rights Habeas Corpus:
[_] 220 Foreclosure 441 Voting 463 Alien Detainee

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
[] 290 All Other Real Property

510 Motions to Vacate

Sentence

T | 530 General
| 535 Death Penalty

442 Employment

443 Housing/
Accommodations

[] 445 Amer. w/Disabilities -

 

a 891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of

791 Employee Retirement

 

s
[_] 870 Taxes (U.S. Plaintiff
or Defendant)

[_] 871 IRS—Third Party
26 USC 7609

 

Income Security Act

 

IMM.

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

Employment

|] 446 Amer. w/Disabilities -
Other

t 448 Education

 

462 Naturalization Application
465 Other Immigration
Actions

Agency Decision
|] 950 Constitutionality of
State Statutes

 

 

 

Confinement

 

 

V. ORIGIN (Place an “x” in One Box Only)

1 Original 2 Removed from

2 3
Proceeding State Court

Remanded from
Appellate Court

L]4

6 Multidistrict
Litigation -
Transfer

Reinstated or 5 Transferred from
Reopened Another District
(specify)

CO 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

Brief description of cause:

 

 

VII. REQUESTED IN L] CHECK IF THIS IS A CLASS ACTION

DEMAND $ CHECK YES only if demanded in complaint:

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Llyes [No
VIII. RELATED CASE(S)
IF ANY (See instructions):

JUDGE

DOCKET NUMBER

 

 

 

DATE

SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT

APPLYING IFP

JUDGE MAG. JUDGE

 
5-\6-3) WAle mons
dase 3:24- Cunwadgdelent Document 3 Filed 05/10/21 Page 5 of 33 pada ren

 

a

 

 

 

am writing Ynls Weer to the_courk

 

hulavst for Jadou+ aver LT have buen

 

 

Aiserimi nadd on at MV wo. which has

 

led to emotional state Health Stress,

 

OLS Neundenvg Me Yom Monitau| lponyses

 

tnt Cola Nave been possj\ole f atmos phe

 

And traning Was implicated in a_prortessia

 

WON incr.

~~

 

Thave alwals walked with a pontve

 

And protksttnal mind Frame. have

 

Own working Since 1% and 1 have Never

 

folt 50 ih ast Pry In mu Iie ond

 

nevev felt Vike PT aut tren may be,

 

the 1GulS weld ao AWOL, But ivealired

 

4yna+ Toanntt+ run awa” fom +e pvoblov

 

 

Which \s dep who are So SU pp0Sed_

 

+p lox \eadevs Ond £xCLMG 1s O*+

 

TNL Comeau,

 

Since | Jou of 3090 at VedTine

 

which ts “he Company i Nave Deen

 

 

aisevimi nated aaah for m

 

 

Sowa. From Super Visors and

CC

 

Frasner’ and also! 0fner tam

 

MLN DLS.

 

4+ stuvted off with my

 

Hyst Super ViSF Pia Sheed Nelwas

 

 

View standattesh would See me and

 

 

 

woula O.0 Story WAY |

 
3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 6of33 PagelD 10

inita WAS SU to be |
\Y\ 5 x \ ‘4

() ey ‘4 iv av2g- Ov
iv Fork |
The 4vainey +h train mem

Kie Which ould lox Ane :
owld have Nad -to No q KNOL Cb
WOK KC
, WAS iY ONL LO aM
icKing Whi
O move Oritey 40
woulda w ¢ |
Ae dovtmeunt ond stil ha Mn as
S ime W) TONES
| A 2nadmaen LY
there perorm uv)
ring Anuy A0 Aaa ¢ ee
EVEN JF yor Q0t Shir rwovlda be last
WuNne.
iDroV ts +O mM Vohovse
RYN \Sor - ay Laver Ho\\*nasworth
™ nes. gant +0 his SoPhlice
Froguemcd \ ne | Wy
Tio AI Vor mns.
v t + We wWovld see What
y + +hot nar

LVN ( Whi Lr}
yr W RYTON CL

 
at 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 7 of33 PagelD 11

 

To Gee MM thew, Quing TO Wire 0c Keep

 

Upp on.

 

+ would const Hy and aver feethd

 

 

from mu SLPLV'sor ond |+ fel4+ Tite jwas

 

 

just nor o priory He would sal he weve

 

CynwekK Dut never Wovld Get back +b we,

 

but still would Veg his offer employers hats

 

Wh + Kado Know “ANd Ano e_ NaS o Problem.

 

The Fingk me i asked m wavellouse

 

 

Manacer Ne cailed im right Mere ond

 

+0\d_him +h i was toneenind Avot where

 

1 shod WHh mu purformanee, Nect ning

 

Wd See (Ss Saipian — Coming and Ne. had am

 

Work he wrow Me UO for attendance also he

 

ad papers Sor me +o Signsa\ ing het 1 hed

 

Made Mistakes Which ts Ww fy 1Was asking

 

for more Arainng sothot T wouldt wvan beJ

 

onan ng hum So Wh watted +o last minut

 

4o QL uve to me. which was rer ratton

 

\USt “because 1 CoM rw to frvolve lis

 

(VVOUN OU

 

So “a Defore. Muy AD day s MW ne

 

SueerviSor Changed) do Cody Whicdn was

 

Lect and Ant a wor ok aq) LHe mM

 

 

 

beginning hen they Md me 0 shipping.
So hak meant+ that T wold have tA

 

 

 

stronn on eayitment OAR Ln L walkre).

 

 

 

 

 

 
3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 8 of 33 PagelD 12

©

C00

     

he +a na mu Lan
\\ th ewa orm for" Q
he was vu + wen mez and not
veolly tras mM lott
+t mM Which teovld have hur
I+. He Passed not even veallY Showen
mu 4 really +ryi vst avi

\

iy al
ONd Sunk back +0 FHoor whzle he stl
m4inuca +0 Wain Another em r
WAS OM 1 felt s omol amo
Sed becowse 1 knew that how twa
s+atned was net onfessiongl nor ald T hav
aaron onda a+heal Tioas \yst oac
Then i was v | acl wh
aoa mont ot T Was ao?
; -

V "
Kath log
ViSOY
 

ase 3:21-cv-01055-E-BH Document3 Filed 05/10/21 Page9of33 PagelD 13

 

 

Mwah tne Hime chet Sho was mi

 

a er WiISOV Shiz +1¥ed so Kelp Ve, |

 

bod 4+ was OnW so much that

 

Ske copld wr was Anna. Tver day

 

ZT woulda come —-o wov K Iwikina-to ol

 

 

 

tmined and Awd be ol & Hot
Mwet WAS No me avaliable and

 

Wwovia pe Wott via or-thel wold just

 

Sond me +s end of shinning stb

 

WatceM ~+~ \wok at somelood? ete W Orla

 

ONE Ow WAS Someone who Uwas Farat| cape

 

with 7 From yepowk auind he other oul

 

WAS someone who he Knew, This vecarke,

 

O Aa\y dna. = covettinued +o ask for help

 

 

Ve Frequerty anda Iwan On Same Ye Spons

 

anat WO One WAS avoid l ! +p “rain We Whit

 

A+ 3oh|\ See ATO YULYS Trond new & Oth

 

CM PLOULLS Me aud the othr EM Pl oer Demi

 

WN Worked ar enol oF dock mostly Pract wht

 

We wore Seeing was Wang and we Kew whe.

 

his began 4) pe oa tortthuovs to pie. Twald

 

LN LN ont thi GS ovt+ +0 other Limp loyees (Ke

 

othy Emolmles + New 2M plo ees shack

 

Wie in Ship ping + Gther ALpurtments weit

 

train for \ma_petods of Hime. ond 3 cnldas

 

ten Got a Wor mom HN AG. Me atm osphoye

 

Wola OR SO eBto. UneormfPrta fle. thot Ty Osi

 

 

thought ot wst quitting because. T pecan

 

 

 

 

Stro ced oul. Ke gud in. thal’ TL wasnt ber ug

 
Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 10o0f33 PagelD 14

uted fairly , | |
Lunen tStaced riding the. walkie, ling So

 

 

 

unfiumiliay win Lohwre +0 G0 and drop of nu

 

oillets Hud Twould ap from ovw end wt sh ippir

 

ie Cthev end \ike a diz trying +6 Finck Whe

 

 

TO_ Ap DFE pallets, KH Felt ea (ost dotne

 

My Super visor WAS aware of 4+)hos~

 

happening Map nad Ao nHess COM 2ysanhia

 

wih wowace VY lana ew louver Holl \iniswort

 

 

hee w ovida Say Shak heYuruld Ao soma yo,
put Vovev happens. 2

 

Tris has eon A Ver tomatic acoblem

 

Which aa she CUNLp arta MVled line ire ae?

 

Ono its SUPAVV SOV Aas | O\s6 me

 

have tail ech +o heli me tn this

 

siwotim . Vis hus \ed mo +o seek

 

 

theaphy + eumselurne  T nove missed

 

Osnw es Ar OS Oa, 0k. incmases Which

 

Tt wld hove Gutten. Vbis has alsa resulted

 

Ma Ketihakion fom tthey < Upeyviso rs and also

 

H2am leads which has macs WOM ng Vn bare able

 

 

(WO seat and hostrle Wn KK enviprment,

 

Tan Sh \ eonsi nung +) wovle becanse Lowe

 

ho bE Making 7 iF impos sth to work.

 

 

Yam SH \( cmt wu fna, to work vnoler thes eu
Condit ms. J

 

 

 

 

 

 

 
  
 
  
   
   
    
   
  
 
 
 
 
 
 
 
 
 
 
 
 
  

; m&aSe 3:21-cv-01055-E-BH Document3 Filed 05/10/21 Page 11o0f33 PagelD 15

MEDLINE

 

j INVESTIGATION FORM

WITNESS STATEMENT

 

“TL eweyn e-fove how Get ol izzy ct also a Ly) an Wield eve |
Ove Go Up When im wre ppirig On lets “Fram the
guinig CAL Wart +o voto {hep going in arrcles
anc When theres io nuts on how Mane) won llets
Tha Will Rave yw wrap marcato ‘erabiim
but hy ica Ly Wis. Gnd with pup condition 1 dent
ad lias put Piel Like ily even a goed thna Gyr
mete work in that de Oaidimeint th WN newly}.
7 was wid pring Pallet oda and Mu durant
Supey vir mMidienl Nad ti re with 7me Wie ppg
palkt trom op which Nelped ome anc he jold me
“) cinyt+ from botom which yvarel y peppk slo + =m
Ub {+ Svs Dele, for me +o wr p “that _iuay
he_had a veal issve With me avilgit tet way 3
woe he lod Hee felling wae ro yy 40 staytlwn
eHom mind Uw Pm already “ha ~ihvew wie pia pil let
+ Al Wiest at sila Ele At said Sc_ aye You noi guilig tO
do ” hig Lal | faved, a +__| | oid hon thet T we viel
be “in almdst oct Fadl and I wevid stoayt (t+ on tne
mo OAL hz2vuads Deng ELM SL ana ay Sar INR
Det this was after | ~ hack Tomei with Kaiver +
aus having Cypvarsetion with Wow. “ia hid
Vagt 2 wast Avained 2 all fom whine 1 al
wh Wid pid Prlut He clidvt wai jest leave
anne alia “Ww slood- +heve and lovKecl me in my Lied
 

Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 12 of 33 PagelD 16

rey act leas} 4-405 seconds olidind pnclens fencl
Whig he wits  S upset

07 Wih thet bei MQ said for me su have
Supervisors 4 alse Haines wWio never Nalpe cl
oY felt vacemrtable around me. T-feel arab
i IS In\St or me so De inthat ce Partimet
With no oe toh ep me nor appreciate my werk
aTVuic.

Sve als Nave came in contact with another
SUPeNVILY In shippilt by the name of Ye + he has

Neviy Scucl not cone Word 4o me and +o pe Nonest
TRS not Svpervisor ViKe and we haveto work aroved ea
CMe ! He has always Frown vi his Face When he lokse
Me and T donot Fel oomfortedle with thet Kil
of Dehaviby especially coming from SUP2IVISOV,“WNis mor
1/4 Twas gin ng evt OF break yoonj jenn ovis idle and he was
ing 4 anen held cour OPEN aAnA Nhe yoot want all the we
+0 HO gelling but ot Way and Sill never SAYING ceca merning
ner thankyou For me hal ing door, Tfound Hat 40 be van ec
N45 clemednor toivards me lovers dark and Stand offish Dwart
restroom ancl cin my wey someone askect me @ work relate questron ancl he
San me and wis Watching me then he came with sandra and he Save
WEY Gre You su ppESeal +e “be J Saicl Tm goi NY te restroom, -LASKe cl hipy
\ by Naver oy ening tu nn. Thaw NOW bien Nx Fee ML Anol thy; s raspens
WAS Mar 90 Au she deck 1 Pound is OeNawity +o Be yan J event
vark a@naiu he alse rollecl hig edes ancl pemtecl towards Aor’ ager

 

 
 

  

; oe ky Se 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 13 of 33 PagelD 17
Urea a

f INVESTIGATION FORM

WITNESS STATEMENT

-

dle Nave Deen WOY KING in Shipping ancl Tt

Ail +wlS like first daa of sehoc? woth
Krowleclay Gr-tuin ucucib os and

Wu 5e0tn cl SL Deri Sev dyiec te hel p Ale aé |, dhe.

Dia bet it s4ytl wasnt at a level wf +H ate Zany
appowcd 70 be at. To wii stusrily Drought “lhe

ya Hid isSu@_ UP. =F} Seg ied, Ke their wasit
enwwg hte. Aher woiid Be waeks pf am

ir Lila foi Ayiol Aled pever Ne ppene cf.
yy | Toad IVI ay WDT KI | a

ins IDPIig Nas nevit
buen Pessi} We FT have ” Cons only bedy 1) Catels've .
When Lo Od

0) nstii tly quitiat werk after
werk ond iipt getting © filly 4 tratneol nor

Nel pect with Hiifias Uda lacking in 46 fivas

4rainl 4 Foy out yD Lou Deqaii to fa| lef7 out

¥ disc” 4no4' ite Of ‘dean’ a glad 2VAV clad
alse trig +p 5 oa (hoot “els t+ bp+ hep iid

fy oe bh COUSe OL) Wahna clo beter bet 1s /
2LeMiig ike i+ ¢annod happen \ Some cAacls Wu ye
— cMipping dnicl everlienes Get Lig Shit what
ahege avy) gl Av ag oid Ye v Kind, a get Aisouraged
ab “it Ub mT pp! “ha W had 4 Mero Cunvereyd [2

with wae hela \act/l whith wiio io mo SHY under stec

ond Thi toheto bpd Ao AO dun |.

| Nucl
aring J

 
Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 14 of 33 PagelD 18

4° yecen ly Wut to Aoctors ofa’ ancl hacl
Cheek pes’ and a ppamtsyruns anc Thave had
a Covliin uagnosis Dur cave feat Hutt
iM WAS So harmful vind] 1 Hot dicler Whieh
ChUS0S Me 40 yeaet 1 Cevtiy wt Which
IS the reason [4S Not Sate Lor? me 10
Grive  mochinay ab work. When jaot this
€Xos fom VU Avenr hot te “OLtiMe thee.
Mac bir iif- Twas moved Back do (2 PAK
WO/ KIM i re pack helped Me With mm
Dro due |,“ and abo my mind frame ¥ also
avive +o work Narder at Medline. a Started be ysig
CSI tive nid Also oT ted Feeling iiotiveted . /
EveiyHitig was oil ig qued aut Hie last frida
lof oc jwas told” to @M ge bak +e Shi ppllig- ,
at the tnd of aac] Tiveiit to ask nif superves
Witt Was the yoase vg roy Me grinc back |he
Sack +o 7} Is peeyust Were ae lou4 Mir
Nave pen bos SU toy warks Mtrem U). avin Sal] HAC
late. he WAS Styl so this cla —havsad® at

oDser Wection and sHIL ( ye to cesol) rin Apld me
Mewes Gang to de one v

OM 40th of October hed

lua ivi wi ng His Cie stateitend of IO | 4
At AS poi Tm mot sure on wily to dak 4

or What -o do. (p

   
 

    

&

 
  

3:21-cv-01055-E-BH D t3 Filed 05/10/21 | P & 1s elD 19
a -CV- ocumen ile [Pie Wie Cas
rg

INVESTIGATION FORM
HTT oly Iq 1D

WITNESS STATEMENT

am Wi Hin d +N Ste ch zp because Tam completly
Mt Aphis 10 wher a ened Know puhed -o Ao
nit Nest SH vas Th td Teonve Ww hav
dt has Den a Srvdgle and Date sniing
ty Kew Mu “rod =F 4
ai first Ahr kd otf i Fe pul (ck when =
ty, St srartad eels nu uy le Catme Tt oe
i Shipping. Which 7 havt never dene Petore
When jU0S Sti Not py pdlein PWuse m4
“ya ZL | Neve y roy + vail DE
du fr me

 

   
   
   

   

 

A WAtKe Defy;
26 the ty, ie
Ng im Li XI Kye Mi { [aA r kr + y “ec

: — TO yA LW
c a Vac oo "
re i hig ir Te olay ra Kee pot NOT &
5 : 4 FE
+ i _— UGC ‘a I: O44 me (0S I- | Vo Soe " Le
Sn We iach Neu; cf —-H i:
thy Sot eva, the SS

oR PTA yt my — E uot a 0
so Ob Whe ea tly Lor as : aac

“ad “aL | Ke LC alory+ Did prc yd kh ir @
lode So | Was Kinda “je hargiva. = 2
Mca ade - ty CC ala review “Buc
ney | tL : ty time sy] ty
Qvod “t Wha + | nad +} 1) nl” Me shed ~y [ers

wee . 4 C iV — tS
{WAS aAlsp EXdend ec. vi LeU g __ Wa LAT ancl

ee

 

 

 

<a

 

 

 

 

 

 

 

 

 

 

 

@)

 
 

Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 16of33 PagelD 20

 

M28-004

( 100 ang ‘ avs
(WovUhaT JOR WAS WAUCIRG

ank as LD was FUEL 1g Lo assoolil

and AL fust So happened 40

[OK yp and ne 100K act me

and rolled cues at me and

T id aswude and What he

Aid. .

AL U. IS apf rou ant key

DUPLYNT Sor Sum Came wna

dotd me that Joe satd that

Me and another assoa'ghe

Wei Not soviak Aistentiag
and LL ov plarmea| +0 Ohne!
May Wl were And that
Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 17 of33 PagelD 21

Christoph pill Trminen.

Xaivor Hollins

Wane

8e-0 ozlzesevicl pues Wd €0:21T I202-S2-uer €S0S

ssao0ns I
uoed1}UeP| adAL ewuiyjeyeq = 4or

yinsey sB6q uoHneing

Wd vO:Z1 1202-S2-4eC
1929-29-26
90g ‘Sul ‘SaLuqysnpul aul [Pew

uolVeWOju] apes} Xe4

 

 

| o6ed
SaaS d4IN SPEVIN }874e8Se7 dH podey |1eD xe

 
Case 3:21-cv- oss 8H pl ocument tat 05/10/21 Page 18 of 33 PagelD 22
ployee Statement Form

Date of Statement: 3-Bu ot
Printed Name: L ge Mose Position: O Pe WAHONS

| Resie : West Facility Name: DOL

Dow wing this statment Dedduse
Tom omtnydish’ beng Nirygssed by
—Olisha- 24™ Lead Tl THe shAtet Become
+o much ashe doesnt SAK nov Qtve anf
Bode ol(veekion mm anithing degting with
the Ady 7 day Proauctioy ! “She _onty tls
Ie when Im doing something wrong and
She lets me alo’ the mistake of thing |
that che dosnt want me do first /
|
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

then She dyes tell me ater the
Ffhok wen tanah she's alread y Watching
Mel this has “Dah _a_onarng Shing and’
x hue _brvaynt thls Up Sv pervisor

im at Same Ming 3H (6 con tnvex

fo Nhypen. Today a’ empln/ee by the Name
Of olavry| mMisely fs d_new'Lmpinfer +
Sonu line 5 Ne ask Qyestions and 1% = = Khe
answa ~wil Mp + Te hot
ateet pm to _managnurt ov SPU (SOR.

_Emplo yee Signatu aN Date S— AY ~2

\
J

 

 

 

 

 

 
Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 19of33 PagelD 23
Employee Statement Form

Date of Stateme nt: B- Qu - DI
= L ‘Moss __Position: Opeva-rinS J
Region: West Fac clity Name; = Bol

nay this Tat happened’ ‘2 time"
Which he asked me'a guisitm were.
DIrsha wovid West cme beWnd dot so
mea, Maas oe oF _and nck jusr_stand se
Nn ANN _— Stare Os @ umprfer
and lok irrittfed fr what zm notsvre.
the “wash time she did the samething
but She had tassandiq whith she Uses
tobe AA on weekend shiff ost sft
there and weteth Ha both us [ite
We Weve avi ng SpMeANing W Ong. HEY (asc
had _ comversatton ols oty be-lere. beacause
as tm aul computer the! wen boH,
looking O me and him as Twas Wang apf
_T Kinda Srayred that, “thas what thed were
doing So F asked CaSandig Atd she
nude + sy Started to lavugh+ sai/
no. byt olisha was still just looKrna ©
Compotey with cold Faae tis has Been
aomtines thing het has become bbe 2 c06

| semplayee e Sign —— pA— Date 3-54 -

SDS

 

 

 

 

 

 

 

 

 

 

|
|
| =

    

 

 

 

 

 

 

 

 

 

 
      
   

 

 

   

Franca barely spavan
oS _ Ewha | Lie cot COMA LN
-  f ete Gat +a) mperary re
ne a [thr ought week NO
tL eCOoMmmuM 1 CE OM Sy
fakin ction. The Whale. |
ONE Wek even
_ eee 5040
__ pSaturday |!
a — tWe- OOF” veady 46 go
oe peta Se We Were Td
—_— Fae hone @ 11'S 0 arm
ott Ie @ 12-09
Set re teem tn
[falling IN Lr IVs.

ban ~ fafa

  

_ 203-9

 

    
    
 
 
 
    
  
 
     

Star tia Da Uc towels

 

 

 

 

 

 
Case 3:21-

ANU UNS OA OY.
(, sata oy OA Wwe

oF 7W por pot

NG OF WN |

Sp U A

prom nm

peor 74 Fi

ky bw fo +)

iran emg PY
[tbe lore vo 6

yet 4
( Sop Maype P

bcagye uMTP |
42 Pot, - ta

1 a baer y or

ni 0B Ve HOT

AY D INS

 
Case 3:21-cv-01055-E-BH_ Da

 

 

 

TM BM oS UNE
SY PMiDS BF pyw PU Fay

bio AIM yonouy |
UsNer OS] a fangs. §
O PIFF HfreQ SIF

EOD) UATPOM TPO ; WN pip ous Se

BYE VOQDMNO OW pep 7H Ud 7W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[PMS ATU. Wary Out fy nia Vioy Wl

 

 

OUP? | NGO 40V ; | ha fyb pripm
NAY TOL VUOSML | puro Ug byob Syl
OW HeoD UAW I) wae feVyM Mg Wy ) L(Y)

Fu SAY 950 Troi! MPANOY Th ha pus

pe io oa J pt ne

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"PSI | OF 0G-CI- ¥/

e
Case 3:21-cv-01055-E-Br

 

 

(_ {\
orgy EN oF DIT

wa eM YE PVE

a5

nn oF yppryp S aI

Ate
sRym YM a

ara

oe S Wy PPOs +

Ppmsn sexed Y sl (vii po

Tc

agua urgap 0 TYP ySe
wg 4)

 
QAASqA0G WT 4?

OO Foot arom FE pw pon
wv wt pare ee wnogs: Lo
OT WL PO

TS PROP py ©
© fon Wa i+< Stow oq |

pray pro WOK AK OLPOS KING) 42Y

a poh

fur 42 PVD, v0 rare
Wy) WIN “sLlq |

NO Oia

| j ace |
PPP pu pu “buna Uae poy vey >|
Bro saa 40 Suns LVS ah Y) pu
Ss ven 28 Cece ab
US wet att J fa

yp al Puy varia’ PL OUITANG

Case 3:21-cv-01055-F Bid

 
Case 3:21-cv-01055-E-

Spm + pun 7

Gadd aIN Ot en

econ a

yuo SyAP\_

a

\

 
 

nn On
uaypp Woy) v

j ee
Wo AY SV om Tr:

(ppm oP
; ee eT lia
pIrasrayy 2 sup!

SALF
PRS Ad pouty
- It amet : a 1M TINed +oW
“L/-Gl +0 SV oY — el writ oF HG qsunsa
QOG- sas ¥e | yy Op =
AD a +Y

Se

e vy L,

TP Tin 33 _

FE tg TM ABUT
TIA mp “sup WNDU

ta({A v pa NON IK al

7 a AW Y + 7% —

OY z— OG

LL Wa ln: rl + JU _

1
A ‘ i HE! atm DIC Of

 

 

 
Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 27 of 33 PagelD 31

Ww upre VAT oQ Ubo ee . , \
WIM AM Budo Wwe fos YOHO|OS 19

* PUR Me, fr AQy “ONwo| |
Me me PUNY pul SSru4LS WO SDL 9 snd

emo DINE WI se pwn yowal of tam Tho aus Sy
, aR “AT O-HW DUA \2e DW SHWW OYM APLINIAANS IQ
bya te mw ua da Goh yuo WwW SeswVY Loq WwW
Ati ae browns pi AAD oy Ae
aN hath Pwd ure pen bu uae, StS
Gunpwnis igre” 202 IW PesseMS spy Vorprafis
\ 45 MC" ABLITA

: J te WIS rM0
—Aebowow hwy ow ou cno4| 04 an. ws mee

wddjus AOsynwedas -20C sIMaD

YS Seromag Ad. Gury rom wi ies ok
hone | PW? Oo buniros cong
| PHY oun rwWalo SoM YO!YM FD I4-4(

Jadiac 3

AS la Ae 0+ 4 bros tam PUY punoy peu.
Paproric Keon el Maye Pair TPE OMY. | Osi
| horny 06 { 9¢ fe bu ry00| IAOY Peup
Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 28 of 33 PagelD 32

Li nC] or Mevey K nau wWhdd the Fiv DM wae |
Clusd +0 mu AC lay review T ha a cv Conversast (or
With Tine / Ware Wise Manages and he athe
AML UPervisor akc yl hin whet yngeded:
INd Supevvisey told Me witd 3 dard “AY Goypthite
“ic hui ae Sajid 1 Sea lim Lvelydac| and oY 7
OLE Ne Hen NGL TI & gers fr

OSTs: Cun ct told Me ~f h ~— las re sneuld
De ccd, | oe
Pi crepe |

preteen

: <n - mena pmenonlaie a
She was Inyine Te ee ev aine
Stared me “With aAvaimer and ~rne einer
Aewey trainea me *Vovaskh) A Tw “re
yok Gar its w feices Gn wet len Neo
which is xe

>

“io yee Tan I> %@e MNEs } |
‘ oocel tremng adhe. had te a sK the trainer
0st Qvestitns Decause Never yaalty nga gecl
vn paking me ao yty Knew Ths are yy
Under sturrdlinig Wel WAS ArauUiy uit no
OncHiy em ple cet and That wus N19 foe
wor King In Shipping 1” constant IV Jest aed ot
y cuned” Know whi mom clog, 4am a}waiys Veiyf
ineestecl in ea J)}4W cud difteratt
Hwigs. hy Wa Sit aving Chanws +0 lecirn
Inderv4nin4.

 
NCL, VOAR:2rbev-bdds beled Bodtirhene 3! HMledosnoei budd $b di 264 Wage plas ~ a

ound then Sandra Hrded | ava) hon A yust auttinued
+y WK off and twardsS Ware louse Maagers

oft ee.
S Br me to work ia Cle partment were +e
MOMGD WPREYNISOY | noy *VaNners Tn} tu) help Nw
Mr Aye oynrcertnad aja) Foy My Productions
aur nel ping me ad dont hunk the if js

A D054 We OV Feoine for Me .

Eva \dau CEM NY ia with posi tive wind Frame

Sy Pe Wis
Ona a that Unosviane oo tye Your’ Su Per a
Whos > UPPER +o help NV 1S KOT Ococl feu Ng

mpeeess a Sam + i feels me hope Fu for ¢ hag,

Ve WO
CO ' :
wo fy foo

Ne

    
Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 300f33 PagelD 34

e
_—T

= Warted 0 DA he yr m This s thet

h ane bark ocL VALS talks, My 4 Mg @ (WEA Cia
hv ny 4O Ants . T Rave Constount ly been
Wr tring LAP OMA its Deazn Ome Oy SuperNi sar
bin Bin, Shift supervise which he has an issve
Wit Me and also as cleric aan, J wovld be
we Hing Up for Hungs +hat eovld have Dern feel
and WES Liyok! Tamet have « problem with

i+ only Fi wast baakud agi oh Phere. “have.
peeh mul Hele iNStANULS Where others Mae

dg et d hu clot Gat OST Ss This has
mistaKes sm vives and L i<nows for my sel
hap pr _™ eck anether cowonar and
Beogise Be nupe ch Hew aot sometty
avi * not pot wot gist OST S. ve wen helped
wjrm | - . _ AS 7 1

A voor Ker yuho- Whole Garr WA OST 's

Cn theye Aidit reeeve any. Thad 1S aesploFley-
nih nor 40 treat Me in that minnow
vue yr Aonot Like Someone,

oimm (s,parviser nas fuk 8 aie
Lrondk anondh vt me being Ge ae
Thowe re pur tect His +o woreloSe Manag

\aiver Gleast Yor S tomes bv} Hus 55a 15

 
Case 3:21-cv-01055-E-BH Document 3 Filed 05/10/21 Page 31 o0f33 PagelD 35

naga Lm (use not sre on what to do
eet “phe Gihibhon F+fosls Like Tin being set

ae Fae tre pack but my MINAGTe WAS

Erman oped Talw brovg ht that i swe up te
nim aswell, Ewald ask hum ond al gy Hann me
on aquitenant and Thad has if +o happen. T have

eon stiunty asked himto hap We er ensor
Yat Twwld atthe i G0 Aa perc
KK him Questions alow

a ycenssuly ; wold as :
gue Mena me Arained o learner
ahs me OXTI NA VLpAckK abl

jitter. see io \othake Ive
yori neues. boask COUIA hay Who
asked me ‘Chevondt ORAS Cnc Pray

Cor We Wan wich where
Note Fy pla tell him *Ahatr

\n hose areas and sh Ul
Ng nebo.
A Ves Mack ck | e 3 PagelD 36
Ta | Seis heteehross(en vasesrent by BESSO83 Daye 4—\ 8%, BROS,

Manager Xonrey aot ostic Wut Sime,
Was GIN ing Me that wrorent @ righ
he Said 1 Wl 4K 4o hoy ond
Sua What +he issue was byt

he never Sot
otk tome end OSTS shi looked over by
hin, | .

Wve wro & Stotement to
/95ue and stil no Huuny Wa

ve ON SO had Wrote & reper -+ by Po Stung Hy
ved bubien 40 vedive Ly

US ( SGuc_

R aboyt Huis
S dng.

: e+ me berng G00
With ny Job beCowse t+ am AR at Lavy y QAnol also
QOH CS And willing Ae capt Thaxe met
PEN gething He ore POR Oe Jee
Sve fy mae Onl +i
ANA Uoirted O py 7 ans
Tek ce yGMOn oco6ok ween

WivlLA ga SPmMs hey Were |, J anol
ty ony "A Othy Peo.

mn SOS ng Sits mer tO do (OF this pete
OMnar Neeckinag

+0 leavn SV Coesg,, | iy

 
4) Fubtion nota Coma NON OM we ~ ID ae
assoiidlis that wark under him! Fthas
hecn a ongeing 19sue. thet Thad nad and
4o be honest Tdort feel “hat Jam peng
tredled #equvall). And managers and Supervisars
Wid donot hnup to make yu Svcerssful.
My Supurviser @ the time Fobran sperd , T had
gp conversaken with she wrenovse soperuiser Hib
TL dmor Know Where T stand. Recalled Valrray,
mm phone and oidhm +0 ger win we an Gyo over
4hings Mat was amneernmd arbolt freien \ctiy
hit ay got with and We WHE Guing over Thing s
An ol Ar nis tA me Drovqhbmore “Papers oy
me to Fin and Hie) ware SHI past dug
ina ar Werk supposed to be AY On to we Weekes
re ‘e Hus same time Ff old hin that Ty,
OYR OA | amd . .
hones A mm os not stil ot dit happen, My raha,
hang atuuple OF Aas before m evaluation f
Wy 40 Ads, asked Cabran 1 r
. , Co hack and
he rmpurd thet world be & and aia}
YY should be Q00a onc +het wkd .
| + Wor hot have
Ap be axXtemodl and when hat bins not Wi
lout Another Manager Gave Mme mo) evalvatu
\ fh Wr
(idling Kur oni Heng aout my 40 A who
| . | ass hor
nour had CUweurs¢Hm with Vo

24)
